[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                           April 18, 2008
                            No. 07-14357                 THOMAS K. KAHN
                        Non-Argument Calendar                CLERK
                      ________________________

                  D. C. Docket No. 07-01264-CV-AR-E
                       BKCY No. 06-40102-JJR-7

In Re: WALTRAUD KATHARINA M. THOMAS,

                                                              Debtor.

__________________________________________________


WALTRAUD KATHARINA M. THOMAS,

                                                          Plaintiff-Appellant,

                                 versus

TRANZIE LOVELESS,
LAURA LOVELESS,

                                                       Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                     _________________________

                            (April 18, 2008)
Before BIRCH, DUBINA and PRYOR, Circuit Judges.

PER CURIAM:

      Waltraud Katharina M. Thomas appeals pro se the judgment in favor of

Tranzie and Laura Loveless in their adversary proceeding against Thomas in her

bankruptcy proceeding. 11 U.S.C. § 523(a)(6). The bankruptcy court concluded

that Thomas was collaterally estopped from relitigating her civil liability for

conspiracy and malicious prosecution and the debt arising from a judgment against

her was nondischargeable. We affirm.

                                 I. BACKGROUND

      Thomas’s husband was convicted in state court for the discharge of a firearm

into the Lovelesses’ home and the attempted murder of Tranzie Loveless, and the

Lovelesses later filed a civil complaint against Thomas and her husband for

conspiring to shoot into the Loveless home and for malicious prosecution. The

judge informed the jury about the convictions of Thomas’s husband, explained that

a judgment had already been entered against him, and instructed the jury regarding

the complaint against Thomas. The jury returned a verdict in favor of the

Lovelesses for compensatory and punitive damages. The Lovelesses filed a

judgment lien against Thomas, but never received payment.

      The Lovelesses filed an adversary proceeding against Thomas in her



                                           2
bankruptcy and sought a judgment that the debt was nondischargeable. See 11

U.S.C. § 523(a)(6). Thomas moved pro se for summary judgment and argued that

the civil judgment was void because the state did not try her husband for

conspiracy. The Lovelesses moved for summary judgment and argued that

collateral estoppel barred any relitigation of Thomas’s liability and the conspiracy

verdict established that Thomas was liable for willful and malicious conduct that

could not be discharged.

      The bankruptcy court denied Thomas’s motion for summary judgment and

granted summary judgment in favor of the Lovelesses. The bankruptcy court

concluded that collateral estoppel barred Thomas from relitigating her liability and

the award of punitive damages provided evidence that the injury to the Lovelesses

was malicious and wanton and could not be discharged. Thomas appealed to the

district court, which affirmed.

                           II. STANDARD OF REVIEW

      “As the second court of review,” we examine de novo the legal conclusions

of the bankruptcy court. In re Club Assocs., 951 F.2d 1223, 1228 (11th Cir. 1992).

We review a summary judgment de novo. In re Optical Techs., Inc., 246 F.3d

1332, 1334–35 (11th Cir. 2001).




                                          3
                                  III. DISCUSSION

      Thomas makes two arguments on appeal. First, Thomas argues that

collateral estoppel does not bar relitigation of her liability to the Lovelesses.

Second, Thomas contends that the debt owed to the Lovelesses was dischargeable.

These arguments fail.

      The bankruptcy court did not clearly err when it determined that collateral

estoppel barred Thomas from relitigating the issues determined by the state court.

A bankruptcy court may rely on collateral estoppel to reach conclusions about

certain facts, foreclose relitigation of those facts, and then consider those facts as

“evidence of nondischargability.” In re Halpern, 810 F.2d 1061, 1064 (11th Cir.

1987). To apply collateral estoppel, four requirements must be satisfied: the issue

must be identical to that adjudicated in the earlier litigation; the issue must have

been “actually litigated” in the earlier lawsuit; resolution of the issue “must have

been a critical and necessary part of the [earlier] judgment”; and the “party against

whom the earlier decision is asserted must have had a full and fair opportunity to

litigate the issue in the earlier proceeding.” I.A. Durbin, Inc. v. Jefferson Nat’l

Bank, 793 F.2d 1541, 1549 (11th Cir. 1986).

      Collateral estoppel barred relitigation of Thomas’s liability. The issue in the

bankruptcy proceeding was identical to the issue decided in the state trial. A jury



                                            4
found Thomas liable for conspiracy with her husband to fire a weapon into the

Loveless home and malicious prosecution. Thomas was afforded the opportunity

at trial to confront witnesses and refute the evidence of her guilt.

      The bankruptcy court also correctly concluded that the civil judgment

against Thomas was nondischargeable. The Bankruptcy Code excludes from

discharge a “willful and malicious injury by the debtor to another entity or to the

property of another entity.” 11 U.S.C. § 523(a)(6). “[A] debtor is responsible for a

‘willful’ injury when he or she commits an intentional act the purpose of which is

to cause injury or which is substantially certain to cause injury.” In re Walker, 48

F.3d 1161, 1165 (11th Cir. 1995). Malice can be implied when a debtor commits

an act that is “‘wrongful and without just cause or excessive even in the absence of

personal hatred, spite or ill-will.’” Id. at 1164 (quoting In re Ikner, 883 F.2d 986,

991 (11th Cir. 1989) (internal quotation marks omitted)). The civil judgment

against Thomas for conspiracy and malicious prosecution is excluded from

discharge under section 523(a)(6) because the acts inflicted “willful and malicious

injury” to the Lovelesses. See Walker, 48 F.3d at 1164–65.

                                 IV. CONCLUSION

      The judgment in favor of the Lovelesses is AFFIRMED.




                                           5